Case: 22-50263      Document: 00516456381         Page: 1    Date Filed: 09/01/2022




           United States Court of Appeals
                for the Fifth Circuit                                  United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       September 1, 2022
                                   No. 22-50263
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ricardo Hernandez, Jr.,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      For the Western District of Texas
                            USDC No. 4:20-CR-505


   Before King, Duncan, and Engelhardt, Circuit Judges.
   Kurt D. Engelhardt, Circuit Judge:
          Ricardo Hernandez pleaded guilty to transporting illegal aliens for
   financial gain. At his original sentencing, the district court applied an
   enhancement for intentionally or recklessly creating a risk of death or serious
   bodily harm to another person and then sentenced Hernandez to twenty-
   seven months of imprisonment. Hernandez appealed, and we vacated the
   sentence because we held that the record before the district court at
   sentencing did not support the enhancement. Without further instruction,
   the matter was remanded for resentencing.
Case: 22-50263      Document: 00516456381           Page: 2     Date Filed: 09/01/2022




                                     No. 22-50263


          On remand, the Government introduced additional evidence to
   support the enhancement. Relying on the new evidence, the district court
   again applied the enhancement and sentenced Hernandez to the same
   sentence that he had received before. Hernandez appeals, arguing both that
   the district court exceeded this court’s mandate by agreeing to hear new
   evidence and that the new evidence introduced by the Government is still
   insufficient to warrant imposition of the enhancement.
                                           I
          On the evening of November 5, 2020, Police apprehended Ricardo
   Hernandez while he was transporting illegal aliens in his Cadillac Escalade.
   Hernandez pleaded guilty to transporting aliens for financial gain in violation
   of 8 U.S.C. § 1324(a)(1)(A)(ii) and (B)(i). The Presentence Investigation
   Report (PSR) prepared by the probation office recommended an
   enhancement pursuant to United States Sentencing Guideline (U.S.S.G.)
   § 2L1.1(b)(6), which allows for an enhancement “[i]f the offense involved
   intentionally or recklessly creating a substantial risk of death or serious bodily
   injury to another person.” This enhancement raised Hernandez’s offense
   level by two levels. The PSR contained scant additional details to support
   the offense. It stated only that there were “several occupants in the back seat
   and rear cargo area” of Hernandez’s Escalade and that the occupants in the
   rear cargo area were “laying on top of one another.”
          At sentencing, Hernandez’s attorney did not object to the PSR,
   including the § 2L1.1(b)(6) enhancement.         The district court therefore
   adopted the PSR, including the enhancement, and sentenced Hernandez to
   twenty-seven months of imprisonment. Hernandez appealed, arguing that
   the application of the § 2L1.1(b)(6) enhancement was plain error because the
   record did not support the imposition of the enhancement. A panel of this
   court agreed, holding that “[t]he operative facts—Hernandez’s carrying




                                           2
Case: 22-50263      Document: 00516456381          Page: 3   Date Filed: 09/01/2022




                                    No. 22-50263


   three passengers over his sport utility vehicle’s rated capacity, some of whom
   were stacked unrestrained in the nonpassenger area of the vehicle—do not,
   without more, suffice” to impose the § 2L1.1(b)(6) enhancement. United
   States v. Hernandez, No. 21-50515, 2022 WL 576406, at *1 (5th Cir. Feb. 25,
   2022). At the conclusion of the order, the panel stated that “we VACATE
   and REMAND the case to the district court for resentencing.” Id.
          At resentencing, the district court agreed to hear additional evidence
   from the Government regarding the § 2L1.1(b)(6) enhancement.              The
   Government called Andres Gonzalez, the officer who apprehended
   Hernandez. Gonzalez testified that around 8:45 p.m. on November 5, 2020,
   he pulled over Hernandez’s Escalade. He had noticed that “the vehicle was
   swerving within its lane and at several times had crossed over the center lane
   divider.” Hernandez and a woman were in the driver’s seat and passenger
   seat, respectively. Another three aliens sat in the three seats behind them.
   There were six aliens in the cargo area, who were unsecured and laying “with
   their backs and heads up against the side panels of the vehicle.” Gonzalez
   testified that they were “stacked in there pretty tight.” He further noted that
   while he could open the glass part of the rear door, the rear door itself could
   not be unlocked. Indeed, Gonzalez made numerous efforts to open the rear
   door, including by using the keys and asking Hernandez to open the hatch
   from the driver’s seat. Video evidence from Gonzalez’s body cam verifies
   his testimony.
          Based on this evidence, the district court again applied the
   § 2L1.1(b)(6) enhancement. The district court emphasized that it did not
   “see an ability to exit [the vehicle] quickly, period.” The court also noted
   that the passengers were “strewn about” in the cargo area and were not
   secured with seatbelts. Finally, the district court was concerned that the
   passengers were in “the care, custody, and control of that driver.”
   Considering this evidence together, the district court applied the



                                         3
Case: 22-50263      Document: 00516456381           Page: 4    Date Filed: 09/01/2022




                                     No. 22-50263


   enhancement, identified the same Guidelines range as it had previously, and
   sentenced Hernandez to the same sentence it had before: twenty-
   seven months.
           Hernandez appeals. He first argues that it was improper for the
   district court to hear additional evidence related to the § 2L1.1(b)(6)
   enhancement on remand, as that exceeded this court’s mandate and gave the
   Government a “second bite at the apple.” Second, he argues that the
   evidence presented by the Government still does not demonstrate that
   application of the enhancement was proper. We address each argument in
   turn.
                                          II
           We first address whether the district court exceeded our mandate by
   hearing additional evidence on remand regarding the sentencing
   enhancement. This inquiry involves both the law-of-the-case doctrine and
   the mandate rule. “Under the law of the case doctrine, an issue of fact or law
   decided on appeal may not be reexamined either by the district court on
   remand or by the appellate court on a subsequent appeal.” United States v.
   Matthews, 312 F.3d 652, 657 (5th Cir. 2002). “The mandate rule, which is a
   corollary or specific application of the law of the case doctrine, prohibits a
   district court on remand from reexamining an issue of law or fact previously
   decided on appeal and not resubmitted to the trial court on remand.” United
   States v. Pineiro, 470 F.3d 200, 205 (5th Cir. 2006) (emphasis omitted). “We
   review de novo a district court’s interpretation of our remand order,
   including whether the law-of-the-case doctrine or mandate rule forecloses
   any of the district court’s actions on remand.” Id. at 204 (emphases
   omitted).
           Our decision in United States v. Carales-Villalta, 617 F.3d 342 (5th Cir.
   2010), is directly on point here. In that case, a defendant had pleaded guilty




                                           4
Case: 22-50263      Document: 00516456381           Page: 5    Date Filed: 09/01/2022




                                     No. 22-50263


   to illegal reentry following removal, and the district court enhanced his
   sentence under § 2L1.2(b)(1)(C). See United States v. Carales-Villalta, 311 F.
   App’x 727, 727 (5th Cir. 2009). The defendant appealed, and this court
   acknowledged that the enhancement was erroneous. Id. As here, we vacated
   the defendant’s sentence and remanded for resentencing. Id. at 728.
          The district court then considered additional evidence on remand,
   and based on this newly presented evidence, again applied the
   § 2L1.2(b)(1)(C) enhancement. See Carales-Villalta, 617 F.3d at 344. The
   defendant appealed, making an identical argument to the one Hernandez
   presses here—namely, that the district court exceeded this court’s mandate
   and could not hear additional evidence related to the § 2L1.2(b)(1)(C)
   enhancement.
          We disagreed. We held that “[i]n the absence of a specific mandate
   and in the interest of truth and fair sentencing, the district court may consider
   any corrections and additions relevant to the issues addressed by this Court
   on appeal.”    Id. at 345.    “Therefore, when the case is remanded for
   resentencing without specific instructions, the district court should consider
   any new evidence from either party relevant to the issues raised on appeal.”
   Id. (emphasis added). We contrasted this with issues that were not raised on
   appeal, which could not be considered (or reconsidered) on remand “due to
   the passage of time and logistical considerations.” Id. We also noted that we
   could “mandate a particular result or limit consideration to only particular
   evidence on remand,” id., a path this court did not take in response to
   Hernandez’s first appeal. Because Carales-Villalta is directly on point, it
   controls and makes clear that the district court did not err by considering
   additional evidence in support of the § 2L1.1(b)(6) enhancement on remand.
          Hernandez attempts to distinguish Carales-Villalta by arguing that
   there is a distinction between introducing additional evidence to “clarify” a




                                          5
Case: 22-50263         Document: 00516456381              Page: 6       Date Filed: 09/01/2022




                                          No. 22-50263


   record and introducing additional evidence to “establish” a fact not in
   evidence. Hernandez suggests that Carales-Villalta dealt with the former
   circumstance, and this case dealt with the latter. But Hernandez’s argument
   points more to a semantic difference than a legal distinction, particularly
   because, as here, in Carales-Villalta the Government had to introduce
   additional evidence or the sentencing enhancement could not be properly
   applied. Moreover, nothing in Carales-Villalta limits its holding to cases
   where the Government is “clarifying” the record, rather than “establishing”
   a record.
           Hernandez also points to cases post-dating Carales-Villalta to argue
   that the district court erred. It is true that in United States v. Chemical & Metal
   Industries, Inc., 677 F.3d 750, 753 (5th Cir. 2012), we stated—in apparent
   reliance on only a Second Circuit case and with no discussion of our binding
   precedent in Carales-Villalta—that “[t]he government generally may not
   present new evidence on remand when reversal is required due to the failure
   to present evidence originally.” Id. at 753 (citing United States v. Archer, 671
   F.3d 149, 168–69 (2d Cir. 2011)); see also United States v. Villalobos, 879 F.3d
   169, 172 (5th Cir. 2018) (reiterating this holding in dicta). To the extent that
   the holding in Chemical & Metal Industries is in tension with Carales-Villalta,
   the holding of Carales-Villalta controls. See United States v. Broussard, 669
   F.3d 537, 554 (5th Cir. 2012) (explaining that “where ‘two previous holdings
   or lines of precedent conflict, the earlier opinion controls and is the binding
   precedent in this circuit.’” (quoting United States v. Wheeler, 322 F.3d 823,
   828 n.1 (5th Cir. 2003))). 1


           1
             Hernandez also relies heavily on the Second Circuit case United States v. Archer,
   671 F.3d 149, 168–69 (2d Cir. 2011). He argues that we should follow the rule laid out in
   Archer because it is the “majority rule.” But we are bound to follow our precedents, not
   the precedents of our sister circuits. See, e.g., United States v. Traxler, 764 F.3d 486, 489
   (5th Cir. 2014). Moreover, Archer is distinguishable. Like Chemical & Metal Industries, in




                                                6
Case: 22-50263           Document: 00516456381              Page: 7       Date Filed: 09/01/2022




                                            No. 22-50263


           But even were we to apply the test laid out in Chemical & Metal
   Industries, Hernandez’s argument would still fall short. First, Chemical &
   Metal Industries is distinguishable. There, the court did not remand the case
   at all, but rather it modified the fine and restriction order and otherwise
   affirmed. Chemical & Metal Industries, Inc., 677 F.3d at 753. In other words,
   the court explicitly chose not to give the Government a second chance to
   introduce evidence on remand and instead took advantage of a path Carales-
   Villalta explicitly offers us: to “mandate a particular result.” 617 F.3d at 345.
   Second, that case purported to hold that a party “generally may not present
   new evidence on remand.” Chem. & Metal Indus., 677 F.3d at 753 (emphasis
   added). But there are “special circumstances” that justify an exception to
   the rule, including “where the government’s burden was unclear.”
   Villalobos, 879 F.3d at 172. Hernandez argues that the Government’s burden
   was obviously clear, as this court reversed his earlier sentence on plain error
   review. But this ignores the fact that Hernandez previously seemed to take
   the same view 2 of the Government’s burden as the Government did, as he
   failed to object before the district court during his first sentencing hearing.
   And unlike in Chemical & Metal Industries, the Government did not concede
   error on appeal.            Under these circumstances, the contours of the
   Government’s burden were at least sufficiently fuzzy that a “special
   circumstance” was present, and the Government could therefore present
   additional evidence on remand.



   Archer an appellate court considered whether it was appropriate for the Government to
   produce additional evidence on remand before it remanded the case, and specifically
   instructed the district court to consider certain factors in determining whether to do so.
   Archer, 671 F.3d at 168–69. That differs from this case, where our court gave no specific
   instructions on remand in deciding Hernandez’s first appeal. See Hernandez, 2022 WL
   576406, at *1.
           2
               The probation officer and the district court shared this view as well.




                                                   7
Case: 22-50263        Document: 00516456381           Page: 8    Date Filed: 09/01/2022




                                       No. 22-50263


             In sum, we hold that Carales-Villalta binds this court and is dispositive
   here. Moreover, even under Hernandez’s preferred approach, the district
   court did not err in hearing additional evidence related to the § 2L1.1(b)(6)
   enhancement on remand.
                                            III
             We next consider whether the district court properly applied the
   enhancement. Because Hernandez preserved his objection to the application
   of the sentencing enhancement, we review “a district court’s interpretation
   of the Sentencing Guidelines de novo and its factual determinations for clear
   error.” United States v. Garza, 587 F.3d 304, 308 (5th Cir. 2009).
             The Sentencing Guideline at issue is U.S.S.G. § 2L1.1(b)(6). That
   Guideline allows for an enhancement “[i]f the offense involved intentionally
   or recklessly creating a substantial risk of death or serious bodily injury to
   another person.” The commentary to the Guidelines tells us that the
   “[r]eckless conduct to which the adjustment . . . applies includes a wide
   variety of conduct,” including “transporting persons in the trunk or engine
   compartment of a motor vehicle” and “carrying substantially more
   passengers than the rated capacity of a motor vehicle.” U.S.S.G. § 2L1.1
   cmt. 3.
             Our caselaw makes clear that the act of transporting aliens lying in the
   cargo area of a minivan does not “create[] a substantial risk of death or
   seriously bodily injury to another person” unless aggravating factors are
   present. See United States v. Solis-Garcia, 420 F.3d 511, 516 (5th Cir. 2005).
   This is because “[t]he only dangers we consider to be associated with riding
   in the cargo area of the minivan are generally the same dangers that arise from
   an individual not wearing a seatbelt in a moving vehicle.” Id. See also United
   States v. Rodriguez, 630 F.3d 377, 381 (5th Cir. 2011); United States v. Castelo-
   Palma, 30 F.4th 284, 288–89 (5th Cir. 2022). Given that the only evidence




                                             8
Case: 22-50263      Document: 00516456381           Page: 9    Date Filed: 09/01/2022




                                     No. 22-50263


   in support of the enhancement before this court during Hernandez’s first
   appeal was the PSR’s statements that there were “several occupants in the
   back seat and rear cargo area” of Hernandez’s Escalade who were “laying on
   top of one another,” the prior panel was correct that our caselaw required
   vacating Hernandez’s earlier sentence.
          Our precedents have also described which “aggravating factors” may
   warrant application of the enhancement. These include “(1) the availability
   of oxygen; (2) exposure to temperature extremes; (3) the alien’s ability to
   communicate with the driver of the vehicle; (4) the alien’s ability to exit the
   vehicle quickly; and (5) the danger to the alien if an accident occurs.” Garza,
   587 F.3d at 310 (citing United States v. Zuniga-Amezquita, 468 F.3d 886, 889
   (5th Cir. 2006). This list is non-exhaustive. Id. Our cases often emphasize
   the final two factors, particularly because they are often related. See id. at
   311; Zuniga-Amezquita, 468 F.3d at 889–90.
          Here, the district court expressly found that aliens in the cargo area
   could not exit the vehicle quickly. This finding was not clearly erroneous.
   Given the number of individuals “stacked in [the cargo area] pretty tight,”
   and the inability of Gonzalez to open the back door even with the keys, this
   finding was reasonable. Hernandez’s counterarguments, including that the
   passengers could have managed to climb out of the narrow back window of
   the Escalade or that the there might have been a different (though unproved)
   way to open the back door do not demonstrate clear error. “To be clearly
   erroneous, a decision must strike us as more than just maybe or probably
   wrong; it must . . . strike us as wrong with the force of a five-week-old,
   unrefrigerated dead fish.” United States v. Hughes, No. 21-50458, 2022 WL
   1223806, at *2 (5th Cir. Apr. 26, 2022) (quoting Parts & Elec. Motors, Inc. v.
   Sterling Elec., Inc., 866 F.2d 228, 233 (7th Cir. 1988)).




                                           9
Case: 22-50263        Document: 00516456381               Page: 10       Date Filed: 09/01/2022




                                          No. 22-50263


           We have previously held that “[t]ransporting aliens in a manner that
   significantly hinders their ability to exit the vehicle quickly creates a
   substantial risk of death or serious bodily injury.” Zuniga-Amezquita, 468
   F.3d at 889. In other words, on resentencing the Government proved up an
   aggravating factor that was not considered by this court during Hernandez’s
   first appeal. The presence of that aggravating factor is dispositive here, as its
   presence is sufficient for application of the § 2L1.1(b)(6) enhancement. 3 Id.
                                                IV
           For the foregoing reasons, we AFFIRM.




           3
              Although the district court’s findings that the aliens could not egress the vehicle
   easily is sufficient to affirm here, we note that there is other evidence in the record which
   further supports application of the enhancement. Specifically, Gonzalez testified that
   Hernandez was driving dangerously, including “swerving within its lane and at several
   times had crossed over the center lane divider.” Although in United States v. Ramirez, we
   found a defendant’s “unsafe” driving insufficient to impose the § 2L1.1(b)(6)
   enhancement, that case should not be read to suggest that a driver’s unsafe driving can
   never be a consideration that supports application of the enhancement, particularly because
   in that case there was also evidence the driver was making an effort to drive safely by going
   fifteen miles under the speed limit. 37 F.4th 233, 237 (5th Cir. 2022).




                                                10